DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 01, 2020.  Claims 35 – 54 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 01, 2020 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Germany on June 08, 2018.

Specification
The disclosure is objected to because of the following informalities: (FP 7.29)
In paragraph [0009], line 2, “exsample” should recite “example”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 53 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 53 is rejected because it to depends from itself.  As required by 35 U.S.C. 112(d), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed, however, claim 53 depends from claim 53.   Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  
For examination purposes Claim 53 will be examined as if it depends from claim 52.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. §101 Analysis - Step 1
Claim 35 is directed to a method claim. Claims 52 is directed towards a system claim.  Therefore, claims 35 and 52 is within at least one of the four statutory categories. 
35 U.S.C. §101 – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and / or c) mental processes.
Independent claim 35 includes limitations that recite an abstract idea (emphasized below in bold) and will be used as a representative claim for the remainder of the 35 U.S.C. §101 rejections.  Claim 35 recites:

A method for assisting a driver in a vehicle comprising an environment sensor system for collecting environment data from an environment of the vehicle and 
a control unit for determining current traffic conditions from the collected environment data, comprising: 
determining a current passing maneuver status from a plurality of maneuver statuses comprising at least one of a) the vehicle is within a configured distance from a preceding vehicle, b) there is a desire to pass, c) a passing maneuver is to be carried out immediately, or has already begun, or d) the vehicle has veered off; 
providing assistance information on the basis of the determined current traffic conditions, wherein the assistance information is provided on the basis of the determined current passing maneuver status; and 
outputting the provided assistance information to the vehicle.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “determining…” in the context of this claim encompasses a person (driver or passenger) observing and acquiring external environmental and traffic data, especially traffic density data, and forming a simple judgement based upon the conclusions of that data.  Accordingly, the claim recites at least one abstract idea.

35 U.S.C. §101 – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method for assisting a driver in a vehicle comprising an environment sensor system for collecting environment data from an environment of the vehicle and 
a control unit for determining current traffic conditions from the collected environment data, comprising: 
determining a current passing maneuver status from a plurality of maneuver statuses comprising at least one of a) the vehicle is within a configured distance from a preceding vehicle, b) there is a desire to pass, c) a passing maneuver is to be carried out immediately, or has already begun, or d) the vehicle has veered off; 
providing assistance information on the basis of the determined current traffic conditions, wherein the assistance information is provided on the basis of the determined current passing maneuver status; and 
outputting the provided assistance information to the vehicle.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “determining current traffic conditions from… collected environment data,” “determining a current passing maneuver status… within a… distance from a preceding vehicle… a desire to pass… passing maneuver to be carried out,” “providing assistance information on… basis of… determined current traffic conditions”, and “outputting… information to the vehicle,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle data, road condition data, and traffic data for use in the determining (evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The outputting (displaying) results step on the driver display console is also recited at a high level of generality (i.e. as a general means of displaying the passing maneuver evaluation result from the evaluating step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the “vehicle controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception(MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
35 U.S.C. §101 – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle controller to perform the evaluating… amounts to nothing more than applying the exception using a generic
computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “determining current traffic conditions from… collected environment data,” “determining a current passing maneuver status… within a… distance from a preceding vehicle… a desire to pass… passing maneuver to be carried out,” “providing assistance information on… basis of… determined current traffic conditions”, and “outputting… information to the vehicle,” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of “determining current traffic conditions from… collected environment data,” “determining a current passing maneuver status… within a… distance from a preceding vehicle… a desire to pass… passing maneuver to be carried out,” “providing assistance information on… basis of… determined current traffic conditions”, and “outputting… information to the vehicle,” are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “outputting (displaying)…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claims 36 – 51 and 53 - 54 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 36 – 51 and 53 - 54 are not patent eligible under the same rationale as provided for in the rejection of independent claims 35 and 52.
Therefore, claims 35 – 54 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35 - 36, 39, 42, 47 – 49, and 51 - 53 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2020/0164882 A1 to Beiderbeck et al. (herein after "Beiderbeck").
As to Claim 35, (New)
Beiderbeck discloses a method for assisting a driver in a vehicle comprising an environment sensor system for collecting environment data from an environment of the vehicle (see at least Figs. 1-2, 4, ¶0022, ¶0068, ¶0089 of Beiderbeck, disclosing a method wherein a driver assistance apparatus 2 employs environmental data (surrounding area 11) and traffic magnitude acquisition, as produced from ambient sensor 9 and sensor data 10, to perform analytical operations to produce overtaking feasibility assessments and maneuvers) and 
a control unit for determining current traffic conditions from the collected environment data (see at least Figs. 1, 4, and ¶0059 of Beiderbeck, wherein the evaluation unit 17 has a processor and a computer-readable memory that determines (calculates and / or processes) acquired traffic conditions respective to a further disclosed driver class-specific overtaking information 15), comprising: 
determining a current passing maneuver status from a plurality of maneuver statuses comprising at least one of a) the vehicle is within a configured distance from a preceding vehicle, b) there is a desire to pass, c) a passing maneuver is to be carried out immediately, or has already begun, or d) the vehicle has veered off (see at least Figs. 1 - 2, ¶0029 - ¶0030, ¶0066, and ¶0069 of Beiderbeck, disclosing an overtaking information 15 determining, overtaking possibility determined by assessing traffic density, wherein distance behavior 26 establishes a distance 33 respective to a preceding vehicle (target vehicle 6)); 
providing assistance information on the basis of the determined current traffic conditions, wherein the assistance information is provided on the basis of the determined current passing maneuver status (see at least Figs. 1 - 2, ¶0038, ¶0041, ¶0061, and ¶0063 of Beiderbeck, disclosing a Driver assistance apparatus 2 yields overtaking opportunity advice 21 which informs the driver of the vehicle of current passing maneuver status based upon previously mentioned traffic density conditions herein); and 
outputting the provided assistance information to the vehicle.  (See at least Figs. 1 - 2, ¶0076 - ¶0077 of Beiderbeck, disclosing outputting assistance information through overtaking  opportunity advice 21 in the form of audible, haptic, and / or visual presentations).
As to Claim 36, (New)
Beiderbeck discloses the method according to claim 35, further comprising 
determining and processing a speed difference between the vehicle and the preceding vehicle when determining the passing maneuver status.  (See at least Fig. 1, ¶0035, and ¶0049 of Beiderbeck,  Beiderbeck discloses calculating a delta speed difference between the vehicle (vehicle 20) and the preceding vehicle (vehicle 10) in order to determine a minimum passing speed for the vehicle (vehicle 20) to accomplish a safe passing maneuver).
As to Claim 39, (New)
Beiderbeck discloses the method according to claim 35, further comprising 
determining a status probability when determining the passing maneuver status.  (See at least ¶0022, In alignment with Applicant's disclosure see [0033] - [0035] of disclosure, Beiderbeck discloses overtaking information and sensor data inputs have analytics applied to them to yield a status probability ~ weighing (rating) the likelihood of successfully performing potential overtaking maneuvers of the vehicle (ego vehicle) respective to the preceding vehicle (target vehicle)).
As to Claim 42, (New)
Beiderbeck discloses the method according to claim 35, further comprising 
at least one of comparing recorded and/or current driving data with store driving patterns that anticipate a passing maneuver when determining the passing maneuver status (see at least Figs. 1-2, 4, ¶0031 - ¶0032, ¶0068, and ¶0089 of Beiderbeck, disclosing onboard vehicle sensors that record (capture) a current operating parameter of the vehicle (ego vehicle) where the current operating parameter is compared with the overtaking information -- where overtaking information 15 determines, overtaking possibility determined by assessing traffic density, wherein distance behavior 26 establishes a distance 33 respective to a preceding vehicle and environmental data (surrounding area 11).  Subsequently, the operating parameter is categorized as similar or dissimilar based upon the comparison.  "If the operating parameter is assessed as similar to the overtaking information, this then allows the inference that the driver intends to overtake"); and/or 
determining a driver's state via a driver sensor system when determining the passing maneuver status, wherein the driver's state comprises at least one of a head position of the driver, an angle of rotation of the head of the driver, and/or the direction in which the driver's eyes are looking.  (See at least Figs. 1-2, 4, ¶0031 - ¶0032 of Beiderbeck, disclosing onboard vehicle sensors that record (capture) a driver's state (current physiological condition) such as perspiration, and / or eye movement, etc. and compares these current physiological conditions to reference markers corresponding to a driver's intention to overtake another vehicle).
As to Claim 47, (New)
Beiderbeck discloses the method according to claim 35, wherein determining the passing maneuver status comprises 
comparing a driver profile with current traffic conditions (see at least ¶0029 - ¶0030, and ¶0031 - ¶0032 of Beiderbeck, disclosing onboard vehicle sensors that record (capture) a driver's state (current physiological condition) such as perspiration, and / or eye movement, etc. and compares these current physiological conditions to reference markers corresponding to a driver's intention to overtake another vehicle.  Beiderbeck teaches where the overtaking information can be juxtaposed with drivers' driving schedules, in particular, during drivers' respective working hours, which may influence and / or affect the degree of a driver's state (current physiological condition)), and further comprising 
determining a status probability for the passing maneuver status based on the comparison.  (See at least ¶0020 - ¶0022, In alignment with Applicant's disclosure see [0033] - [0035] of disclosure, Beiderbeck discloses overtaking information and sensor data inputs have analytics applied to them to yield a status probability ~ weighing (rating) the likelihood of successfully performing potential overtaking maneuvers of the vehicle (ego vehicle) respective to the preceding vehicle (target vehicle); and comparing the weighing of the status probabilities respective to the current traffic conditions).
As to Claim 48, (New)
Beiderbeck discloses the method according to claim 35, wherein determining the passing maneuver status comprises processing a characteristic of the vehicle.  (See at least Figs. 1-2, 4, ¶0031 - ¶0032, ¶0068, and ¶0089 of Beiderbeck, disclosing onboard vehicle sensors that record (capture) a current operating parameter of the vehicle (ego vehicle) where the current operating parameter is compared with the overtaking information -- where overtaking information 15 determines, overtaking possibility determined by assessing traffic density, wherein distance behavior 26 establishes a distance 33 respective to a preceding vehicle and environmental data (surrounding area 11).  Subsequently, the operating parameter is categorized as similar or dissimilar based upon the comparison.  "If the operating parameter is assessed as similar to the overtaking information, this then allows the inference that the driver intends to overtake").
As to Claim 49, (New)
Beiderbeck discloses the method according to claim 35, wherein determining at least one of the current traffic conditions and/or the passing maneuver status comprises processing traffic information.  (See at least Figs. 1, 4, and ¶0059 of Beiderbeck, wherein the evaluation unit 17 has a processor and a computer-readable memory that determines (calculates and / or processes) acquired traffic conditions respective to a further disclosed driver class-specific overtaking information 15).
As to Claim 51, (New)
Beiderbeck discloses the method according to claim 35, wherein the outputted assistance information comprise data for assisting the driver in preparing for a passing maneuver.  (In alignment with Applicant's disclosure see [0065] and [0130] of disclosure, Beiderbeck discloses wherein the overtaking information -- where overtaking information 15 determines, overtaking possibility determined by assessing traffic density, wherein distance behavior 26 establishes a distance 33 respective to a preceding vehicle and environmental data (surrounding area 11), combined with the physiological conditions of the driver (such as perspiration, nervousness, eye movement, etc.) are assessed by driver assistance apparatus 2 and preparation for passing maneuvers (a risk tolerance determination for passing) is produced.  See at least Figs. 1-2, 4, and ¶0031 - ¶0033 of Beiderbeck).
As to Claim 52, (New)
Beiderbeck discloses a device for a vehicle for assisting a driver (see at least Figs. 1-2, 4, ¶0068, ¶0089 of Beiderbeck, driver assistance apparatus 2), comprising: 
an environment sensor system for collecting environment data from an environment of the vehicle (see at least Figs. 1-2, 4, ¶0068, and ¶0089 of Beiderbeck, driver assistance apparatus 2 comprises an ambient sensor 9 and sensor data 10 that acquires environmental data, which includes surrounding area 11 external to the vehicle); and 
a control unit for determining current traffic conditions from the collected environment data (see at least Figs. 1, 4, and ¶0059 of Beiderbeck, the evaluation unit 17 has a processor and a computer-readable memory that determines (calculates and / or processes) acquired traffic conditions respective to a further disclosed driver class-specific overtaking information 15), 
wherein the control unit is configured to determine a current passing maneuver status from a plurality of maneuver statuses comprising 
at least one of a) the vehicle is within a configured distance from a preceding vehicle, b) there is a desire to pass, c) a passing maneuver is to be carried out immediately, or has already begun, or d) the vehicle has veered off (see at least Figs. 1 - 2, ¶0029 - ¶0030, ¶0066, and ¶0069 of Beiderbeck, overtaking information 15 determines, overtaking possibility determined by assessing traffic density, wherein distance behavior 26 establishes a distance 33 respective to a preceding vehicle (target vehicle 6)); 
provide assistance information on the basis of the determined current traffic conditions, wherein the assistance information is provided on the basis of the determined current passing maneuver status (see at least Figs. 1 - 2, ¶0038, ¶0041, ¶0061, and ¶0063 of Beiderbeck, Driver assistance apparatus 2 yields overtaking opportunity advice 21 which informs the driver of the vehicle of current passing maneuver status based upon previously mentioned traffic density conditions herein); and 
output the provided assistance information to the vehicle.  (See at least Figs. 1 - 2, ¶0076 - ¶0077 of Beiderbeck, discloses outputting assistance information through overtaking  opportunity advice 21 in the form of audible, haptic, and / or visual presentations).
As to Claim 53, (New)
Beiderbeck discloses the device according to claim 53, wherein the control unit is configured to 
determine and process a speed difference between the vehicle and the preceding vehicle when determining the passing maneuver status.  (See at least Fig. 1, ¶0035, and ¶0049 of Beiderbeck, Beiderbeck discloses calculating a delta speed difference between the vehicle (vehicle 20) and the preceding vehicle (vehicle 10) in order to determine a minimum passing speed for the vehicle (vehicle 20) to accomplish a safe passing maneuver).

Claim 35 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2018/0148061 A1 to Reckziegel et al. (herein after "Reckziegel").
As to Claim 35, (New)
Reckziegel discloses a method for assisting a driver in a vehicle comprising an environment sensor system for collecting environment data from an environment of the vehicle (see at least Figs. 1-2, 4, ¶0014 - ¶0015, and ¶0079 of Reckziegel, discloses a method wherein traffic magnitude is determined and then a passing maneuver intent is assessed) and 
a control unit for determining current traffic conditions from the collected environment data (see at least Fig. 3 ~ process method steps 300 - 320, ¶0088 - ¶0089, and claim 14 of Reckziegel, Reckziegel discloses a processor having a non-transitory computer-readable medium performing executable instructions to determine traffic conditions from acquired environmental data external to the vehicle), comprising: 
determining a current passing maneuver status from a plurality of maneuver statuses comprising at least one of a) the vehicle is within a configured distance from a preceding vehicle, b) there is a desire to pass, c) a passing maneuver is to be carried out immediately, or has already begun, or d) the vehicle has veered off (see at least Fig. 4 ~ process method step 270, and ¶0084 - ¶0085 of Reckziegel, disclosing a distance from a preceding vehicle to pass preceding vehicle (first vehicle 10)); 
providing assistance information on the basis of the determined current traffic conditions, wherein the assistance information is provided on the basis of the determined current passing maneuver status (see ¶0021 - ¶0022, ¶0031, ¶0044, and ¶0059 of Reckziegel, Reckziegel teaches by example that a traffic monitoring camera can ascertain traffic degrees in orders of magnitude); and 
outputting the provided assistance information to the vehicle.  (See at least ¶0049, ¶0062, ¶0069, and ¶0076 of Reckziegel, Reckziegel discloses a vehicle display that outputs passing maneuver assistance in the form of visual or audio passing maneuver content).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37, 41, and 54 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0164882 A1 to Beiderbeck et al. (herein after "Beiderbeck") as to claims 35 and 52 of Beiderbeck respectively above, in view of U.S. Patent No. US 9,933,781 B1 to BANDO et al. (herein after "Bando").
As to Claim 37, (New)
Beiderbeck substantially discloses the method according to claim 35.
However, Beiderbeck does not explicitly disclose the method further comprising 
processing an environment map comprising passing priority zones generated from recorded driving data when determining the passing maneuver status.
Bando’s work presents a vehicle control system in which a driving context database stores driving trends associated with driving locations; and wherein an action primitive planning module retrieves a driving trend associated with the current location, selects a sequence of action primitives based on the driving trend associated with the current location and based on the determined route, and generates waypoints for the subject vehicle to travel to based on the sequence of action primitives, each waypoint including location coordinates and a direction. A vehicle control module controls the vehicle actuation systems based on the determined trajectory.
Bando further teaches processing an environment map comprising passing priority zones generated from recorded driving data when determining the passing maneuver status.  (See Figs. 1 – 2, 5, Col. 9, Lines 15 – 29, Col. 10, Lines 1 – 7, and Col. 10, Lines 26 – 44. In particular, see Figs. 3 and 5.

    PNG
    media_image1.png
    519
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    704
    media_image2.png
    Greyscale

See Col. 10, Lines 1 – 7 and Col. 10, Lines 26 – 44, Bando discloses wherein global route planner module 60 comprising environmental estimator module 66, processes an environment map and in conjunction with driving context database 36 pulls historical data of driving (passing) context trends from wherein driving data determines passing maneuver status).
Beiderbeck is analogous art to the claimed invention as it relates to a vehicle passing feasibility and maneuver system in that it provides outputting of vehicle passing maneuver intention and status based upon acquisition of external environment data, current traffic conditions, and inter-vehicle distance with surrounding vehicles. Bando is analogous art to the claimed invention as it relates to a vehicle control system in that it provides selects a sequence of action primitives based on the driving trend associated with the current location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Beiderbeck with processing an environment map comprising passing priority zones generated from recorded driving data when determining the passing maneuver status, as taught by Bando, to provide motion planning and trajectory planning based on driving areas that have high frequency drivers’ actions, such as passing, thereby enabling benefits, including but not limited to:  simplifying driving action in high uncertainty areas, and increasing accuracy in negotiating driving areas with high number of dynamic objects.
As to Claim 41, (New)
Beiderbeck discloses the method according to claim 39.
However, Beiderbeck does not explicitly disclose, wherein the status probability for the passing maneuver status b) and/or the passing maneuver status c) is increased if the vehicle is within a predefined distance to a passing priority zone.
Conversely, Bando discloses wherein the status probability for the passing maneuver status b) and/or the passing maneuver status c) is increased if the vehicle is within a predefined distance to a passing priority zone.  (See Figs. 1 – 2, 5, Col. 9, Lines 15 – 29, Col. 10, Lines 1 – 7, and Col. 10, Lines 26 – 44. In particular, see Figs. 3 and 5.  See Col. 10, Lines 1 – 7 and Col. 10, Lines 26 – 44, Bando builds upon Beiderbeck's  weighing (rating) the likelihood of successfully performing potential overtaking maneuvers of the vehicle (ego vehicle) with Bando's disclosure wherein a global route planner module 60 comprising environmental estimator module 66, processes an environment map and in conjunction with driving context database 36 pulls historical data of driving (passing) context trends from wherein driving data determines passing maneuver status).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Beiderbeck wherein the status probability for the passing maneuver status is increased if the vehicle is within a predefined distance to a passing priority zone, as taught by Bando, to provide motion planning and trajectory planning based on driving areas that have high frequency drivers’ actions, such as passing, thereby enabling benefits, including but not limited to:  simplifying driving action in high uncertainty areas, and increasing accuracy in negotiating driving areas with high number of dynamic objects.

As to Claim 54, (New)
Beiderbeck discloses the device according to claim 53.
However, Beiderbeck does not explicitly disclose wherein the control unit is configured to 
process an environment map comprising passing priority zones generated from recorded driving data when determining the passing maneuver status.
On the other hand, Bando teaches processing an environment map comprising passing priority zones generated from recorded driving data when determining the passing maneuver status.  (See Figs. 1 – 2, 5, Col. 9, Lines 15 – 29, Col. 10, Lines 1 – 7, and Col. 10, Lines 26 – 44. In particular, see Figs. 3 and 5.  See Col. 10, Lines 1 – 7 and Col. 10, Lines 26 – 44, Bando discloses wherein global route planner module 60 comprising environmental estimator module 66, processes an environment map and in conjunction with driving context database 36 pulls historical data of driving (passing) context trends from wherein driving data determines passing maneuver status).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Beiderbeck with processing an environment map comprising passing priority zones generated from recorded driving data when determining the passing maneuver status, as taught by Bando, to provide motion planning and trajectory planning based on driving areas that have high frequency drivers’ actions, such as passing, thereby enabling benefits, including but not limited to:  simplifying driving action in high uncertainty areas, and increasing accuracy in negotiating driving areas with high number of dynamic objects.

Claims 38 and 50 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0164882 A1 to Beiderbeck et al. (herein after "Beiderbeck") in view of U.S. Patent No. US 9,933,781 B1 to BANDO et al. (herein after "Bando") as to claims 35 and 37 respectively of Beiderbeck above, and further in view of U.S. Patent Application Publication No. US 2015/0061894 A1 to STRASSBERGER (herein after “Strassberger”).
As to Claim 38, (New)
Modified Beiderbeck substantially discloses the method according to claim 37.
However, Beiderbeck does not explicitly disclose wherein the environmental map comprises traffic nodes, and 
wherein the status probability is determined by processing the traffic nodes.
Strassberger’s work presents a passing assistance system wherein it receives messages via V2V of other vehicles, where the messages include information about the presence or absence of a vehicle that trails the vehicle transmitting the message; evaluating these messages and activating an ego vehicle based warning system to prevent a passing process if this message includes the information about the presence of a trailing vehicle.
Strassberger further discloses wherein the environmental map comprises traffic nodes (see ¶0021, Strassberger's passing assistance system discloses a navigation system that comprises an environmental map further comprising traffic nodes consisting of intersections), and wherein the status probability is determined by processing the traffic nodes.  (See ¶0018 - ¶0021, Strassberger's passing assistance system discloses a navigation system that comprises an environmental map further comprising traffic nodes consisting of intersections, and based upon other vehicles entering area and traversing the traffic nodes, determines the probability (likelihood) of whether it is safe for the vehicle to pass).
Strassberger is analogous art to the claimed invention as it relates to a vehicle passing control system in that it provides a navigation system that comprises an environmental map further comprising traffic nodes consisting of intersections.  (See ¶0021 of Strassberger).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Beiderbeck wherein the environmental map comprises traffic nodes, and wherein the status probability is determined by processing the traffic nodes, as taught by Strassberger, to provide the vehicle driver with data regarding current passing options, in particular where the roads comprise both a diversity and a plurality of geometries, such as curves, upward and downward slopes, crests, street widths, etc., thereby enabling benefits, including but not limited to:  increasing reliability in vehicle passing control systems.
As to Claim 50, (New)
Beiderbeck discloses the method according to claim 35. 
However, Beiderbeck does not teach or suggest the method, wherein the outputted assistance information comprises 
characteristics of an upcoming route section that are associated with a potential passing maneuver.
On the contrary, Strassberger discloses wherein the outputted assistance information comprises 
characteristics of an upcoming route section that are associated with a potential passing maneuver.  (See ¶0018 - ¶0021, Strassberger's passing assistance system discloses a navigation system that comprises an environmental map further comprising traffic nodes consisting of intersections, and based upon other vehicles entering area and traversing the traffic nodes, determines the probability (likelihood) of whether it is safe for the vehicle to pass).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Beiderbeck wherein the outputted assistance information comprises characteristics of an upcoming route section that are associated with a potential passing maneuver, as taught by Strassberger, to provide the vehicle driver with data regarding current passing options, in particular where the roads comprise both a diversity and a plurality of geometries, such as curves, upward and downward slopes, crests, street widths, etc., thereby enabling benefits, including but not limited to:  increasing reliability in vehicle passing control systems.

Claim 40 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0164882 A1 to Beiderbeck et al. (herein after "Beiderbeck") as to claim 39 of Beiderbeck above, in view of U.S. Patent Application Publication No. US 2018/0141588 A1 to SHIMIZU (herein after "Shimizu").
As to Claim 40, (New)
Beiderbeck discloses the method according to claim 39.
However, Beiderbeck does not teach or suggest the method, wherein determining the status probability comprises processing visibility information.
Shimizu’s work presents a vehicle steering assistance control system such that an ego vehicle travels in a predetermined position of a traffic lane, wherein the amount of steering control is adjusted according to the driver's intentions.
Shimizu further discloses wherein determining the status probability comprises processing visibility information.  (See Figs. 2 - 3 and ¶0030 - ¶0033, Shimizu discloses weighing (rating) the likelihood of successfully performing potential overtaking maneuvers of the vehicle (ego vehicle) when the visibility of the driver has been blocked / occluded).
Shimizu is analogous art to the claimed invention as it relates to a vehicle passing control system in that it provides a navigation system that comprises a control system that considers driver visibility being occluded before applying steering control adjustments.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Beiderbeck wherein determining the status probability comprises processing visibility information, as taught by Shimizu, to provide steering assistance control in a case where a driver desirably and intentionally travels in a position offset from the middle of a traffic lane to either the left or the right, thereby enabling benefits, including but not limited to:  increasing safety and reliability in vehicle passing decision based autonomous control systems when there are objects in the driving environment, in particular on the periphery of the driving environment.

Claim 43 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0164882 A1 to Beiderbeck et al. (herein after "Beiderbeck") as to claims 35 and 52 of Beiderbeck respectively above, in view of U.S. Patent No. US 9,933,781 B1 to BANDO et al. (herein after "Bando"), and further in view of U.S. Patent Application Publication No. US 2020/0079395 A1 to IBUKA et al. (herein after "Ibuka").
As to Claim 43, (New)
Beiderbeck discloses the method according to claim 35.
However, Beiderbeck does not explicitly disclose the method further comprising 
evaluating a topographic environment map comprising 
topographic information regarding a route selection when determining the passing maneuver status, and/or when providing the assistance information.
Ibuka’s work presents an autonomous vehicle control system wherein it acquires a traveling environment of the vehicle, and performs state change control to change a state of the vehicle on the basis of the traveling environment acquired by the traveling environment acquisition unit, when the travel control is transitioned from automatic to manual or when such transition is predicted.
Ibuka further discloses the method further comprising evaluating a topographic environment map comprising topographic information regarding a route selection when determining the passing maneuver status, and/or when providing the assistance information.  (See ¶0052 and ¶0055, action plan creation unit 52 develops and executes an overtaking maneuver strategy based upon topographic map information as acquired by information acquisition unit 56).
Ibuka is analogous art to the claimed invention as it relates to a vehicle passing control system in that it provides performing overtaking maneuvers based upon evaluating a topographic environment map. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Beiderbeck with evaluating a topographic environment map comprising topographic information regarding a route selection when determining the passing maneuver status, and/or when providing the assistance information, as taught by Ibuka, to provide topographic environment data to vehicle passing control systems, thereby enabling benefits, including but not limited to:  increasing reliability in vehicle passing control systems.
Allowable Subject Matter
Claims 44 - 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the available prior art appears to be silent in disclosing the method wherein the visibility information indicates the visibility level in a respective upcoming route section for the driver of the vehicle for each location in the topographic environment map.  Emphasis added.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure, and is listed below as follows:     
US 2017/0235305 Al, JUNG et al. is analogous art to the claimed invention as it relates to a vehicle passing feasibility and maneuver system in that it provides outputting of vehicle passing maneuver intention and status based upon acquisition of external environment data,  and current traffic conditions.  (See Figs. 9 -10 and ¶0216 of Jung).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	



	
	/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661